 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                        SOUTHERN DISTRICT OF CALIFORNIA
 8    UNITED STATES OF AMERICA                 Case No. 18CR-4915-LAB
 9                      Plaintiff,             JUDGMENT AND ORDER OF
                                               DISMISSAL OF INFORMATION
10          v.
11    EDGAR BANDERAS-ALVAREZ,
12                      Defendant.
13
14         Upon motion of the UNITED STATES OF AMERICA and good cause appearing,
15         IT IS HEREBY ORDERED that the information in the above entitled case be
16   dismissed without prejudice.
17         IT IS SO ORDERED.
18         DATED:     12-- ~ti, i(fJ
19
20
21
22
23
24
25
26
27
28
